Exhibit 10.1


AMENDMENT NO. 1 TO SECURITIES PURCHASE AGREEMENT


This Amendment No. 1 to Securities Purchase Agreement, dated as of September 28,
2006, shall serve to amend the Securities Purchase Agreement, dated as of August
8, 2006, (as amended, the “Agreement”), by and among Protocall Technologies
Incorporated, a Nevada corporation, with its headquarters located at 47 Mall
Drive, Commack, New York 11725, and each of the Buyers set forth in the
Agreement. Capitalized terms used herein shall be as defined in the Agreement.


1. The undersigned parties hereby agree to amend Section 4(l) of the Agreement
to provide that the Buyers will fund $600,000 of the subsequent investment
referred to in that section on the date hereof, instead of on the Filing Date,
as provided in the Agreement.
 
2. The undersigned parties hereby agree to amend the Agreement to provide that,
as of the date hereof, Harborview Master Fund, LP (“Harborview”) shall be a
Buyer and shall have all of the rights and obligations of the other Buyers under
the Agreement and the other agreements and instruments entered into in
connection therewith, including without limitation the Notes, the Warrants, the
Registration Rights Agreement, the Security Agreement and the Intellectual
Property Security Agreement, each dated as of August 8, 2006 (collectively with
the Agreement, the “Transaction Documents”).
 
3. On the date hereof, Harborview will purchase a Note in the aggregate
principal amount of $217,750, and Warrants to purchase an aggregate of 2,512,500
shares of Common Stock. Following the Effective Date, Harborview will purchase a
Note in aggregate principal amount of $117,250.
 
4. All other provisions of the Agreement and the Transaction Documents shall
remain in full force and effect.


 
 

--------------------------------------------------------------------------------

 

ACCEPTED AND AGREED:


PROTOCALL TECHNOLOGIES INCORPORATED


By:/s/ Bruce Newman                                                         
Bruce Newman
President & Chief Executive Officer




AJW PARTNERS, LLC
By: SMS Group, LLC 


By:/s/ Corey S. Ribotsky                                                  
Corey S. Ribotsky
Manager




AJW OFFSHORE, LTD.
By: First Street Manager II, LLC


By:/s/  Corey S. Ribotsky                                            
             Corey S. Ribotsky
             Manager
 
 
AJW QUALIFIED PARTNERS, LLC
By: AJW Manager, LLC


By:/s/ Corey S. Ribotsky                                            
            Corey S. Ribotsky
            Manager
 


NEW MILLENNIUM CAPITAL
PARTNERS II, LLC
By: First Street Manager II, LLC


By:/s/ Corey S. Ribotsky                                           
            Corey S. Ribotsky
            Manager




HARBORVIEW MASTER FUND, LP
By: Navigation Management Ltd.


By:/s/  Dale J. Elliot, Peter Cooper                            
             Dale J. Elliot and Peter Cooper
             Authorized Signatory for Navigation Management Ltd.
